Citation Nr: 1530324	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status-post left orchiectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Counsel


INTRODUCTION

The Veteran had active naval service from June 1989 to December 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida granted a temporary total rating for postoperative varicocele ilio-inguinal nerve pain from March 1, 2006, to June 30, 2006-and continued the previously-assigned 20 percent evaluation from July 1, 2006.  Subsequently, in a June 2012 rating decision, the RO redefined this service-connected disability as status post left orchiectomy; granted another temporary total rating for the disability on appeal from November 16, 2011, to December 31, 2011; and then continued the previously-assigned 20 percent evaluation from January 1, 2012.  

This case has previously been before the Board, most recently in July 2014, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the issue on appeal is decided.  In the July 2014 remand, the Board directed that the Veteran be afforded a new VA examination to determine the current level of severity of all impairment resulting from his varicocele with ilio-inguinal nerve pain, status-post left orchiectomy.  A review of the record shows that the Veteran was afforded the directed VA examination in September 2014.  

In a November 2014 letter, the Veteran submitted a statement in which he reported that he was not properly evaluated for his symptoms and noted that he experienced urinary leakage as a result of his service-connected disability.  A review of the September 2014 VA examination report shows that the examiner did not identify any evidence of actual urinary leakage at the time of the examination.  
As the Veteran has reported current symptoms of urinary leakage and those symptoms were not reported by the most recent VA examiner, the Board finds that there is an indication that the Veteran's symptoms may have increased in severity since his most recent VA examination.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected status-post left orchiectomy, to include symptoms of urinary leakage.  

Also, attempts to identify and obtain outstanding treatment records should be made before a decision is made in this case.  Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected status-post left orchiectomy, to specifically include symptoms of urinary leakage.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this remand.  Undertake any other development found to be warranted.
4.  Then, readjudicate the claim of entitlement to a rating in excess of 20 percent for status-post left orchiectomy.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

